Hooker, J.
The plaintiff, a young man of 33 years of age, and familiar with the machine that he was using, was injured by getting his hand in contact with a circular-saw. In proximity to this saw was a guide, which was-originally quite near, but not against, the saw. It is-claimed that this guide got worn, so that the space between it and the saw was greater than it should have-been, and that the defendant’s foreman had promised the plaintiff that it should be fixed at the end of the day upon which he was hurt, a previous like promise having been, broken. It was common for slivers and small thin pieces-that came from the saw to get into this space between the-guide and the saw, and the effect was to bind and injure the saw. It was therefore customary for the operator to-get them out. It was possible to do this in one of three-ways : First, by taking a stick, and pushing them out second, by stopping the saw, which was easily done; or by removing the table, which was practicable by taking-out some bolts. Instead of taking a safe way, the plaintiff took a piece of lath, and pushed so hard upon it as to-break it, when his hand struck the saw, with the result mentioned.
The learned circuit judge was of the opinion that the-plaintiff’s act was negligent, and that he was not entitled to recover; and in this opinion we concur. We also think he assumed the risk of using a stick, which, in some instances, would perhaps be safe.
The judgment is affirmed.
The other Justices concurred.